Matter of Board of Hampton House Condominium v Rora LLC (2020 NY Slip Op 02245)





Matter of Board of Hampton House Condominium v Rora LLC


2020 NY Slip Op 02245


Decided on April 9, 2020


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on April 9, 2020

Friedman, J.P., Kapnick, Webber, González, JJ.


650287/18 11364A 11364

[*1] In re Board of Hampton House Condominium, Petitioner-Respondent,
vRora LLC, Respondent-Appellant.


Morrison Tenenbaum, PLLC, New York (Lawrence F. Morrison of counsel), for appellant.
Ingram Yuzek Gainen Carroll & Bertolotti, LLP, New York (Cory L. Weiss of counsel), for respondent.

Appeal from orders, Supreme Court, New York County (Shlomo S. Hagler, J.), entered July 3 and July 18, 2018, which, respectively, granted the petition and confirmed the January 11, 2018 arbitration award, and amended the July 3 order, deemed appeal from judgment, same court and Justice, entered July 24, 2018, awarding petitioner the total sum of $77,408.68, unanimously affirmed, without costs.
Generally speaking, "courts will not second-guess the factual findings or the legal conclusions of the arbitrator" (Matter of Sprinzen [Nomberg], 46 NY2d 623, 632 [1979]) where there is no violation of CPLR 7511(b)(1) or public policy. Here, the arbitration award did not violate public policy, was not based on corruption, fraud, misconduct, or bias, nor was it irrational on its face (see Matter of Phillips v Manhattan & Bronx Surface Tr. Operating Auth., 132 AD3d 149, 153 [1st Dept 2015], lv denied 27 NY3d 901 [2016]). Contrary to respondent's contention, the fact that the award applied the common charge allocation formula agreed to by its predecessor was not tantamount to binding respondent to a contract to which it was not a party, nor did the award violate the public policy underlying Real Property Law § 339-m.
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: APRIL 9, 2020
CLERK